Citation Nr: 1646313	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability, to include the lower legs and feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1967 to October 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2015, the Board remanded the matter for additional evidentiary development.  


FINDINGS OF FACT

A bilateral lower extremity disability, to include a disability of the legs or feet, did not manifest in service or within one year thereafter and is not otherwise related to the appellant's military service.   


CONCLUSION OF LAW

A bilateral lower extremity disability, to include the legs and feet, was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a December 2011 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA provided another copy of the December 2011 letter to the appellant in March 2012.  These letters also included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the September 2015 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In October 2015, the appellant responded that he had nothing further to submit.  

The Board also notes that the appellant reported that his VA podiatrist had advised him that his current bilateral foot disability could have been caused by having to wear saturated footwear in service.  In the April 2015 remand, the Board advised the appellant that the record currently contained his VA clinical records, but that such records did not contain a medical opinion linking his current lower extremity disability to his active service or any incident therein, including wearing saturated footwear.  He was advised that it would be to his benefit to submit a statement from his VA podiatrist memorializing her opinion linking his current bilateral lower extremity disability to service.  To date, however, no such evidence has been received.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's available service treatment records are on file, as are all post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The Board notes that the record contains some indication that the appellant's service treatment records may be incomplete.  The record reflects that the Agency of Original Jurisdiction (AOJ) has undertaken the necessary efforts to secure complete treatment records and that further efforts to obtain them would be futile.  The appellant has been informed that his service records may be incomplete.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, although the Board sincerely regrets that the appellant's service treatment records may be incomplete, it finds that VA has no further duty with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  In any event, any missing service treatment records are not critical to the claim, as the appellant has not reported seeking treatment during active duty for bilateral lower extremity complaints.  

Pursuant to the Board's April 2015 remand directives, in August 2015, the AOJ attempted to schedule the appellant for a VA medical examination in connection with his claim, but he failed to respond without explanation.  The record reflects that the appellant failed to respond to both the VA Medical Center (VAMC) and the AOJ's attempts to reach him.  See e.g. September 15, 2015, Report of General Information.  

Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to participate in a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought and (2) whether the claimant lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In this case, for the reasons delineated in the Board's April 2015 remand, the appellant's participation in the examination process was necessary in order to obtain an accurate picture of the nature and etiology of his claimed bilateral lower extremity disability.  The record reflects that the AOJ undertook the necessary efforts to schedule the examination, but the appellant did not respond.  Moreover, the AOJ advised the appellant of the consequences of failing to report for the VA examination in the September 2015 Supplemental Statement of the Case, and in October 2015, the appellant responded that he had no additional evidence or argument to submit, offering no explanation for his failure to respond to VA's efforts to schedule him for an examination.  Under these circumstances, the Board finds that the appellant's failure to cooperate in the examination process frustrated VA's attempt to fulfill its duty to assist and now requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008).

The "duty to assist is not always a one-way street," and the appellant has an obligation to actively participate in the retrieving of any information pertinent to his claim, to include attending scheduled VA examinations and identifying relevant records.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so subjects him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  Neither the appellant nor his representative has argued otherwise.




Background

The available service treatment records are negative for any complaints, treatment, or diagnosis of a bilateral lower extremity disability, to include the lower legs and feet.  In fact, at his October 1970 separation examination, the appellant's feet and lower extremities were examined and determined to be normal.  

In December 2010, the appellant submitted an original application for VA compensation benefits, seeking service connection for bilateral hearing loss and tinnitus.  His application did not mention any bilateral lower extremity disability.  In an April 2011 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  

In October 2011, the appellant submitted a claim for service connection for a bilateral lower extremity disability, particularly a disability of his feet.  He stated that, during his period of active duty, he wore Navy-issued "boone docker" style footwear while working on the flight deck of an aircraft carrier.  He recalled that his footwear often became saturated, including with aviation fuel.  He stated that he began having problems with his feet and lower extremities in 1972 and that his problems had worsened over the years.  The appellant indicated that he had spoken to his VA podiatrist, who advised him that his current bilateral foot disability could have been caused by having to wear those saturated boone dockers in service.  

In connection with the appellant's claim, the AOJ obtained VA clinical records from the Harry S. Truman VAMC dated from May 2007 to June 2015.  In pertinent part, these records show that the appellant sought to establish care with VA in May 2007.  He reported a history of bilateral great metatarsophalangeal (MTP) pain for years.  The appellant acknowledged a history of a left foot fracture, but indicated that the pain was the same in both feet.  X-ray studies showed moderate degenerative joint disease affecting the great toe MTP joints.  The appellant was also diagnosed as having bilateral hallux limitus and hallux rigidus.  In August 2011, the appellant reported that his foot pain began shortly after boot camp, and he attributed his pain to poor boots.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b) (West 2014).  Under that provision, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

The appellant has claimed that he has a bilateral lower extremity disability that is causally related to wearing Navy-issued footwear which often became saturated with jet fuel while working on the flight deck of an aircraft carrier.  He has stated that he has experienced lower extremity symptoms for many years, specifically since 1972.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board notes that the appellant is certainly competent to describe his in-service exposure to jet fuel.  That an injury occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury or disease.  In this case, the most probative evidence shows that a chronic bilateral lower extremity disability was not present during service.  

Although the appellant reports a long history of bilateral lower extremity symptoms, as set forth above, the appellant's feet and lower extremities were examined at the time of his separation from active service and affirmatively determined to be normal at that time.  Furthermore, the record contains no indication, nor has the appellant contended, that arthritis of the lower extremities manifested to a compensable degree within one year of separation from active service.  Indeed, he has dated the onset of his symptoms to 1972, which would have been approximately two years after his separation from service.  

Under these circumstances, the Board concludes that the most probative evidence establishes that a bilateral lower extremity disability was not present during active duty, nor is there any indication that arthritis of the lower extremities manifested to a compensable degree within one year of his military service.  

Although the appellant's bilateral lower extremity disability did not have its onset in service or within the first post-service year, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, the Board has carefully reviewed the evidence of record addressing the etiology of the appellant's current bilateral lower extremity disability, but finds that it is insufficient to support an award of service connection.  

The record contains the appellant's statements to the effect that his VA podiatrist told him that his current bilateral foot disability could be related to his in-service footwear.  The Board finds that such statements do not provide a basis to grant service connection.  Indeed, the opinion appears to be speculative, and there is no rationale to determine the basis for the opinion. See 38 C.F.R. § 3.102; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus); see also Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).  

Moreover, as VA has previously advised the appellant, his VA clinical records contain no indication that his current bilateral lower extremity disability is causally related to his active service or any incident therein.  The appellant was advised to submit a statement from his podiatrist regarding her nexus opinion, but no such evidence was submitted.  

Finally, as set forth above, VA attempted to obtain a medical opinion as to whether the appellant's current bilateral lower extremity disability is related to his active service, but he failed to report for the examination without explanation.  According to 38 C.F.R. § 3.655, in an original compensation claim, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  The VA examination and medical opinion may have provided evidence to support the Veteran's claim, but due to his failure to report, the claim must be adjudicated based on the available evidence of record

In summary, the Board finds that the most probative evidence shows that a chronic bilateral lower extremity disability was not present during the appellant's service or within the first post-service year, nor does the evidence show that his current bilateral lower extremity disability, including including the lower legs and feet, is causally related to his active service or any incident therein.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral lower extremity disability, to include the lower legs and feet, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


